Judgment, Supreme Court, New York County (Jane S. Solomon, J.), entered November 15, 2004, which, upon the prior grant of *179defendant’s motion for summary judgment, dismissed the complaint, unanimously affirmed, with costs.
Inasmuch as the governing contract specifically excludes the very representations that plaintiffs claim defendant breached, no triable issue is presented (see Champion Mtge. Co. v Elmore, 5 AD3d 140 [2004]). Concur—Sullivan, J.P., Ellerin, Williams, Gonzalez and McGuire, JJ.